MEMORANDUM2
Johnny C. Jackson, a California state prisoner, appeals pro se the district court’s order granting summary judgment to defendant Hansen in Jackson’s 42 U.S.C. § 1983 action alleging he was removed from his prison canteen work assignment in retaliation for exercising his first amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm, see Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995) (plaintiff must show allegedly retaliatory action did not advance legitimate correctional goals).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.